              Case 2:20-cv-05681-CFK Document 34 Filed 07/09/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRANKLIN ARMORY HOLDINGS, INC., a
 Nevada  Corporation;   and     FRANKLIN
 ARMORY, INC., a Nevada Corporation,                            CIVIL ACTION NO. 2:20-CV-5681

                               Plaintiffs,
 v.

 ROBERT JOSEPH GALLAGHER, an
 individual; and IN THE FIELD DEFENSE, a
 sole proprietorship,

                               Defendants.

                ___________________________________________________________

                JOINT STIPULATION GOVERNING ELECTRONIC DISCOVERY
                ___________________________________________________________

         Plaintiffs, Franklin Armory Holdings, Inc. and Franklin Armory, Inc. (together, the

“Plaintiffs”), and Defendants, Robert Joseph Gallagher and In The Field Defense, a sole

proprietorship (n/k/a In The Field Defense LLC) (together, the “Defendants”), having completed

their Rule 26(f) conference and discussed the discovery of ESI, it is hereby stipulated, by and

between counsel for Plaintiffs and counsel for Defendants, that:

         1.       Exchange of e-discovery materials. On July 30, 2021, the parties shall

exchange the following information:

                  a.     A list of the three (3) most likely custodians of electronic materials

relevant to the parties’ respective claims and defenses, including a brief description of each

person’s title and responsibilities;

                  b.     A general description of the email system(s) used by the parties and any

email address(es) used by the custodians identified pursuant to Paragraph 1.a. from the date they

claimed to have conceived of their respective binary trigger designs;

842\3777824.3
            Case 2:20-cv-05681-CFK Document 34 Filed 07/09/21 Page 2 of 6




                c.     Other pertinent information about the parties’ respective ESI and whether

any ESI relevant to the parties’ claims and defenses are of limited accessibility including, for

example, ESI created or used by electronic media no longer in use, maintained in redundant

electronic storage media, or for which retrieval involves substantial cost or ESI which may be

subject to Non-Disclosure Agreements (NDAs) or other restrictions on transferability;

                d.     A general description of the parties’ electronic document retention policies

including whether there exists any formalized statement regarding document retention policies;

                e.     the name of the individual who shall serve as the party’s “e-discovery

liaison;” and

                f.      A description of any problems reasonably anticipated to arise in

connection with e-discovery.

       2.       Retention. The parties shall segregate and preserve the integrity of all relevant

electronic documents held in the possession of their respective three (3) most likely custodians of

electronic materials. Each party shall immediately, if they have not already done so, take steps

to ensure that e-mail of the identified custodians shall not be permanently deleted in the ordinary

course of business and that electronic documents maintained by the individual custodians shall

not be altered. Within seven (7) days of identifying the relevant document custodians, each

party’s counsel shall file a statement of compliance.

       3.       E-discovery liaison. To promote communication and cooperation between the

parties, each party shall designate a single individual through whom all e-discovery requests and

responses are made (“the e-discovery liaison”). Regardless of whether the e-discovery liaison is

an attorney (in-house or outside counsel), a third-party consultant, or an employee of the party,

he or she must be:



                                                 2
            Case 2:20-cv-05681-CFK Document 34 Filed 07/09/21 Page 3 of 6




       a.       knowledgeable about the technical aspects of e-discovery, including electronic

document storage, organization, and format issues;

       b.       prepared to participate in e-discovery dispute resolutions; and

       c.       responsible for organizing the party’s e-discovery efforts to insure consistency

and thoroughness and, generally, to facilitate the e-discovery process.

       4.       Search methodology and limits. The parties acknowledge that the Court’s

Scheduling Order does not require general search and production of email or other electronically

stored information (ESI). However, the parties also acknowledge that emails and ESI may be

relevant to the issues of direct and indirect infringement, damages and invalidity. As such,

requests for production seeking emails and ESI shall be narrowly tailored for these specific

issues, rather than general discovery. Email production requests shall also identify the custodian,

and time frame.

       The parties agree to meet and confer over the use of search tools and terms before any

particular tool or methodology is applied. The producing party will initially propose search

terms for the consideration of the requesting party. Proposed search terms will be subject to

negotiation with and input from the requesting party. The requesting party may ask for (and the

producing party will not unreasonably withhold) qualitative and quantitative information

regarding search methodology, including but not limited to, production of search term hit reports,

and associated testing and validation to be conducted after the methodology is implemented.

       Agreement on a search methodology does not relieve a party of its obligation under the

Federal Rules of Civil Procedure to conduct a reasonable search and produce all relevant and

responsive documents of which a party is aware, regardless of whether the documents contain

search terms agreed to by the parties. To the extent a party is aware of non-duplicative

documents that are relevant, responsive, non-privileged, and reasonably accessible, such

                                                 3
              Case 2:20-cv-05681-CFK Document 34 Filed 07/09/21 Page 4 of 6




documents will be produced regardless of whether they contain search terms or some other

search methodology agreed to by the parties or ordered by the Court.

         5.       Timing of e-discovery. Discovery of electronic documents shall proceed in the

following sequenced fashion and in accordance with the discovery schedule entered by the

Court:

                  a.     after receiving requests for production seeking ESI, within fourteen (14)

days the producing party shall propose search terms as providing in Paragraph 4.

                  b.     after agreeing on the selection of search terms as previously described, the

responding party shall search their documents, other than those identified as limited accessibility

electronic documents, and produce responsive electronic documents in accordance with Fed. R.

Civ. P. 26(b)(2);

                  c.     if any search terms result in a disproportional amount of hits, the parties

shall meet and confer on additional limiting terms or other means to narrow the search

parameters; and,

                  d.     on-site inspections of electronic media under Fed. R. Civ. P. 34(b) shall

not be permitted, absent exceptional circumstances where good cause and specific need have

been demonstrated.

         6.       Format. The format of production of ESI shall be as follows:

                  a.     The parties have exchanged documents outlining their preferred format for

the production of ESI. The parties will make good faith efforts to provide a load file with each

production that is consistent with those preferences.

                  b.      Unless otherwise agreed or addressed herein, the parties shall produce

ESI as PDFs with full-text extraction, or OCR text files, and DAT load files. The parties agree

that when a PDF image file is produced, the producing party must preserve the integrity of the

                                                   4
            Case 2:20-cv-05681-CFK Document 34 Filed 07/09/21 Page 5 of 6




electronic document’s contents, i.e., the original formatting of the document, its metadata and,

where applicable, its revision history.

                c.     Standalone database files, such as Microsoft Excel or Access files, shall be

produced in native format unless the file requires redaction. Likewise, voicemail, text messages,

instant chat messages, social network communications and data located on cloud storage shall be

produced as native files with Bates numbers identified in the native file title. The metadata

associated with such files shall not be removed from any native file prior to production.

                d.     Videos and similar media file shall be produced as MP4 files.

                e.     The parties agree that emails will be produced as PDFs with all associated

metadata. All emails within an exchange or “thread” shall be separately produced where

available. All attachments to an email must also be produced with that email, unless privilege is

claimed by the producing party. For email threads and attachments only, Parent-child

relationships (association between an attachment and/or subsequent email response and its parent

document) shall be preserved. The attachment(s) and subsequent responses within an email

thread shall be produced adjacent to the parent document, in terms of Bates numbers, with any

attachment(s) being named with the next sequential number after the parent, and any subsequent

email response(s) being sequentially numbered after any such attachment(s).

                f.     The parties shall meet and confer on the production of any electronic data

that is either not easily converted to PDF, cannot be practically produced as a native file, such as

CAD and CAM drawings, webpages and websites, or is not reasonably accessible.

       7.       Privilege. Electronic documents that contain privileged information or attorney

work product shall be immediately returned if the documents appear on their face to have been

inadvertently produced or if there is notice of the inadvertent production. All copies shall be

returned or destroyed by the receiving party.

                                                 5
            Case 2:20-cv-05681-CFK Document 34 Filed 07/09/21 Page 6 of 6




       8.       Costs. Generally, the costs of discovery shall be borne by each party. However,

the Court will apportion the costs of e-discovery upon a showing of good cause.

ARMSTRONG TEASDALE LLP                              ARCHER & GREINER, P.C.


By: /s/ Mark W. Halderman                           By: /s/ Richard P. Gilly
    Mark W. Halderman, Esquire                          Richard P. Gilly, Esquire
    2005 Market Street                                  Three Logan Square
    29th Floor, One Commerce Square                     1717 Arch Street, Suite 3500
    Philadelphia, PA 19103                              Philadelphia, PA 19103
    Telephone: (267) 780-2028                           Telephone: (215) 963-3300
    mhalderman@atllp.com                                rgilly@archerlaw.com

    Attorneys for Plaintiffs Franklin Armory              Attorneys for Robert Joseph Gallagher, an
    Holdings, Inc. and Franklin Armory, Inc.              individual and In The Field Defense, a
                                                          sole proprietorship (n/k/a In The Field
                                                          Defense, LLC)

HOPKINS & CARLEY


By: /s/ Jeffrey M. Ratinoff
    Jeffrey M. Ratinoff, Esquire
    Christopher A. Hohn, Esquire
    The Letitia Building
    70 South First Street
    San Jose, California 95113
    Telephone: (408) 286-9800
    jratinoff@hopkinscarley.com
    chohn@hopkinscarley.com

    Attorneys for Plaintiffs Franklin Armory
    Holdings, Inc. and Franklin Armory, Inc.
                                                    APPROVED BY THE COURT:



                                                    By:
                                                          Hon. Chad Kenney
                                                          UNITED STATES DISTRICT JUDGE




                                                6
